Exhibit 10.2

 

EXECUTION VERSION

 

BANK OF AMERICA, N.A.
One Bryant Park
New York, NY 10036

GOLDMAN SACHS BANK USA
200 West Street
New York, New York 10282

 

PERSONAL AND CONFIDENTIAL

 

November 2, 2015

 

Activision Blizzard, Inc.
3100 Ocean Park Boulevard

Santa Monica, CA 90405

 

Attention:  Dennis Durkin, Chief Financial Officer

 

Project Shamrock
Commitment Letter

 

Ladies and Gentlemen:

 

We are pleased to confirm the arrangements under which each of Bank of America,
N.A. (“Bank of America”), and Goldman Sachs Bank USA (“GS Bank”) (collectively,
the “Commitment Parties” or “we” or “us”) are exclusively authorized by
Activision Blizzard, Inc., a Delaware corporation (the “Company” or “you”), to
act in its respective capacities hereunder, in connection with the financing for
certain transactions described herein, in each case on the terms set forth in
this commitment letter and the attached Annexes A and B hereto (collectively,
this “Commitment Letter”). Capitalized terms used but not defined herein have
the respective meanings given thereto in the Annexes hereto or in the Credit
Agreement (as defined below).

 

Reference is made to the Credit Agreement, dated as of October 11, 2013, as
amended by the First Amendment (as defined below) thereto (the “Credit
Agreement”), among the Company, the Guarantors party thereto from time to time,
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”), Collateral Agent, the Swing Line Lender and an L/C
Issuer, JPMorgan Chase Bank, N.A., as an L/C Issuer, and each Lender from time
to time party thereto.  Terms used but not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

You have informed us that (x) the Company intends to effect the 2015
Transactions and (y) in connection therewith (i) (A) the Company and the Initial
Lenders (as defined below) have established Incremental Term Loans in the form
of Tranche B-2 Term Loans pursuant to the First Amendment to the Credit
Agreement, dated as of the date hereof (the “First Amendment”), among the
Company, each of the other Loan Parties, the Initial Lenders, as Tranche B-2
Term Lenders and Lenders, and the Administrative Agent and (B) the Company
desires to amend the terms and conditions of the Tranche B-2 Term Facility as
set forth in Annex B hereto (Tranche B-2 Term Facility as so amended, the
“Tranche A Term Facility” and together with the Tranche B-2 Term Facility, each
a “Term Facility” and collectively the “Term Facilities”) subject to the
conditions set forth herein, (ii) the Company intends to seek an extended
revolving credit facility in an aggregate principal amount of $250.0 million
(the “2015 Revolving Credit Facility”, and together with the Term Facilities,
the “2015 Facilities”), (iii) the Company intends to pursue an amendment to the
Credit Agreement to, among other things, permit and provide for the Tranche A
Term Facility (the “Second Amendment”), and (iv) the Company intends to pursue
an amendment to the Credit Agreement to, among other things, permit and provide
for the 2015 Revolving Credit Facility (together with the Second Amendment, the
“Amendments”) (matters under this clause (y) collectively, the “2015
Financing”).

 

--------------------------------------------------------------------------------


 

1.                                      Commitments; Titles and Roles.

 

In connection with the foregoing, each of Bank of America and GS Bank (in such
capacity, each an “Initial Lender”) is pleased to confirm its several, but not
joint, commitment to provide 90% and 10%, respectively of the Tranche A Term
Facility (including any Tranche A Flex Increase (as defined in the Fee Letter))
(each, a “Tranche A Term Commitment”) subject only to the satisfaction or waiver
of the applicable conditions set forth in Section 2 below.

 

In addition, each of Bank of America and GS Bank is pleased to confirm its
several, but not joint, commitment to provide 90% and 10%, respectively of the
Tranche B-2 Flex Increase (as defined in the Fee Letter) which shall be
implemented as additional Incremental Term Loans and be made available on terms
the same as the Tranche B-2 Term Facility (including, without limitation,
subject to the conditions set forth in Section 4.02(b) and Section 4.03 of the
Credit Agreement).

 

Each Lead Arranger (as defined below) is pleased to confirm its agreement to use
commercially reasonable efforts to arrange the Second Amendment (the
solicitation of such Second Amendment to be launched immediately following the
date hereof or at such other time as may be requested by the Lead Arrangers in
consultation with you), provided, however, that the consent solicitation in
respect of the Second Amendment syndication shall be at all times conducted in
compliance with the Takeover Rules and other applicable law and the requirements
of the Takeover Panel, in order to achieve effectiveness of the Second Amendment
on the conditions set forth in Section 2 below.  You acknowledge and agree that
this Commitment Letter does not guarantee the success of the Second Amendment or
assure you that we or any of our affiliates will vote in favor thereof.

 

In addition, each Lead Arranger agrees to use commercially reasonable efforts to
arrange the 2015 Revolving Credit Facility provided, however that the consent
solicitation in respect of the Revolving Credit Facility shall at all times be
conducted in compliance with the Takeover Rules and other applicable law and the
requirements of the Takeover Panel.

 

Each of Bank of America and GS Bank is pleased to confirm its commitment to act,
and you hereby appoint each of Bank of America and GS Bank to act as joint lead
arranger and joint bookrunner for the 2015 Facilities (each, a “Lead
Arranger”).  You agree that Bank of America will have “left” placement in any
and all marketing materials or other documentation used in connection with the
2015 Facilities.  You further agree that no other titles will be awarded and no
compensation (other than that expressly contemplated by this Commitment Letter
and the Fee Letter referred to below) will be paid in order to obtain
commitments with respect to the 2015 Facilities unless you and we shall so
agree; provided that you may confer other titles (such titles to be mutually
agreed between you and the Lead Arrangers) on one or more additional persons in
respect of the 2015 Facilities, with economics to be mutually agreed by you and
the Lead Arrangers.  The commitments of the Initial Lenders will be several and
not joint.

 

Our fees for our commitment and for our services related to the Tranche A Term
Facility are set forth in a separate fee letter or fee letters (collectively,
the “Fee Letter”) entered into by the Company and each Commitment Party on or
after the date hereof.

 

2.                                      Conditions Precedent.

 

Each Commitment Party’s commitment in respect of the Tranche A Term Facility is
subject solely to (i) the Second Amendment being approved by (I) each of the
Loan Parties, (II) the Required Lenders

 

2

--------------------------------------------------------------------------------


 

(including, for the avoidance of doubt, each of the Commitment Parties and their
respective affiliates in their respective capacities as Lenders, including as
Tranche B-2 Term Lenders (if and as applicable) (it being understood that the
approval of the Commitment Parties and their respective affiliates for purposes
of this clause (II) shall be deemed not to be provided until the approval of the
Second Amendment set forth in clause (III) below occurs), (III) Lenders, other
than Bank of America and GS Bank, any of their respective affiliates, having
more than 50% of the sum of the (x) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
hereof) other than such Total Outstandings, if any, in respect of the Tranche
B-2 Term Facility, (y) aggregate unused Term Commitments other than Tranche B-2
Term Commitments and (z) aggregate unused Revolving Credit Commitments; provided
that the unused Term Commitment and unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making such determination and (IV) each
of the Tranche B-2 Term Lenders, (ii) the conditions set forth in Annex B under
the heading titled “Conditions Precedent to Initial Borrowing”, (iii) the
execution and delivery of the Second Amendment by the Loan Parties being on the
terms set forth in Annex B to this Commitment Letter and in the form previously
agreed between the Company and the Commitment Parties and (iv) simultaneously,
the Tranche B-2 Term Facility becoming, in an equal aggregate amount, the
Tranche A Term Facility upon the effectiveness of the Second Amendment (the
“Tranche A Term Facility Effective Date”), and upon the Tranche A Term Facility
Effective Date, each Commitment Party’s Tranche B-2 Term Commitment becoming, in
an equal aggregate amount, its Tranche A Term Commitment.

 

3.                                      Syndication.

 

The Lead Arrangers intend, and reserve the right, to syndicate the Tranche A
Term Facility or Tranche B-2 Term Facility (as applicable) to the Lenders
promptly following the date hereof, and you acknowledge and agree that the
commencement of syndication shall occur in the discretion of the Lead Arrangers;
provided, however, that the syndication shall be at all times conducted in
compliance with the Takeover Rules and other applicable law and the requirements
of the Takeover Panel.  The Lead Arrangers will select the Lenders in
consultation with you and reasonably acceptable to you; provided that the
Arrangers agree not to syndicate the Tranche A Term Facility or Tranche B-2 Term
Facility (as applicable) to (i) certain banks, financial institutions, other
institutional lenders and other entities that have been specified to the Lead
Arrangers by you in writing prior to the date hereof, (ii) those persons who are
competitors of the Borrower and its subsidiaries that are separately identified
in writing by you from time to time prior to the 2015 Closing Date (which list
shall not apply retroactively to disqualify any persons) or (iii) any of the
affiliates, clearly identifiable by name or identified in writing by you to the
Lead Arrangers, of entities described in clauses (i) and (ii) (in the case of
clause (ii), other than a bona fide debt fund or an investment vehicle that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course) (the
entities described in clauses (i), (ii) and (iii), collectively the
“Disqualified Lenders”) and that no Disqualified Lenders may become Lenders. 
Subject to the proviso in the first sentence of this paragraph and to your
ability set out in section 1 above to confer titles and economics on additional
persons, the Lead Arrangers will lead the syndication, including determining the
timing of all offers to potential Lenders, any title of agent or similar
designations or roles awarded to any Lender and the acceptance of commitments,
the amounts offered and the compensation provided to each Lender from the
amounts to be paid to the Lead Arrangers pursuant to the terms of this
Commitment Letter and the Fee Letter.  The Lead Arrangers will, in consultation
with you, determine the final commitment allocations and will notify you of such
determinations.  It is hereby agreed that, subject to the restrictions in the
second succeeding paragraph, any assignment of commitments of the Initial
Lenders, with your consent, which you may withhold in your sole discretion (such
consent not being required with respect to Identified Syndicatees), received
prior to the Syndication Date (as defined below), shall reduce the commitments
of each Commitment Party on a pro rata basis.

 

3

--------------------------------------------------------------------------------


 

To facilitate an orderly and successful syndication of the Tranche A Term
Facility or Tranche B-2 Term Facility (as applicable), you agree that, until the
earliest of (x) the termination of the syndication as determined by the Lead
Arrangers, (y) the consummation of a Successful Syndication (as defined in the
Fee Letter) and (z) 45 days after the 2015 Closing Date, the Company and its
subsidiaries will not (and will use commercially reasonable efforts to ensure
Target and its subsidiaries do not) syndicate or issue, attempt to syndicate or
issue, announce or authorize the announcement of the syndication or issuance of,
any debt facility or any debt security of the Company or any of its subsidiaries
(other than the Tranche A Term Facility or Tranche B-2 Term Facility (as
applicable), the 2015 Revolving Credit Facility and other indebtedness
contemplated hereby or in the Fee Letter to remain outstanding after the 2015
Closing Date) without the prior written consent of the Lead Arrangers (such
consent not to be unreasonably withheld or delayed) if any such issuance or
syndication would in the Lead Arrangers’ reasonable judgment materially and
adversely impair the primary syndication of the Tranche A Term Facility or
Tranche B-2 Term Facility (as applicable) (it is understood that neither the
Company’s nor the Target’s deferred purchase price obligations, ordinary course
working capital facilities and ordinary course capital leases, letters of credit
and purchase money and equipment financings, if any, will not be deemed to
materially and adversely impair the primary syndication of the Tranche A Term
Facility or Tranche B-2 Term Facility (as applicable)).

 

Notwithstanding the Lead Arrangers’ right to syndicate the Tranche A Term
Facility or Tranche B-2 Term Facility (as applicable) and receive commitments
with respect thereto, it is agreed that (i) syndication of, or receipt of
commitments or participations in respect of, all or any portion of each Initial
Lender’s commitments hereunder or Tranche A Term Commitments under the Credit
Agreement (as amended by the Second Amendment) or Tranche B-2 Term Commitment
(as applicable) under the Credit Agreement prior to expiration of the Certain
Funds Period shall not be a condition to such Initial Lender’s commitments;
(ii) unless you otherwise agree in writing (in your sole discretion), no Initial
Lender shall be relieved, released or novated from its obligations hereunder
(including its obligation to fund the Tranche A Term Facility or Tranche B-2
Term Facility (as applicable) during the Certain Funds Period) in connection
with and to the extent of any syndication, assignment or participation of the
Tranche A Term Facility or Tranche B-2 Term Facility (as applicable), including
its commitments in respect thereof (other than to an Identified Syndicatee),
until after expiration of the Certain Funds Period; (iii) unless you otherwise
agree in writing (in your sole discretion), no assignment or novation shall
become effective with respect to all or any portion of any Initial Lender’s
commitments (other than to an Identified Syndicatee) in respect of the Tranche A
Term Facility or Tranche B-2 Term Facility (as applicable) until after
expiration of the Certain Funds Period; and (iv) unless you otherwise agree in
writing, each Commitment Party shall retain exclusive control over all rights
and obligations with respect to its commitments in respect of the Tranche A Term
Facility or Tranche B-2 Term Facility (as applicable), including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
after expiration of the Certain Funds Period.  Without limiting your obligations
to assist with syndication efforts as set forth herein, it is understood that
each Initial Lender’s commitments hereunder are not conditioned upon the
syndication of, or receipt of commitments or participations in respect of, the
Tranche A Term Facility or Tranche B-2 Term Facility (as applicable) and in no
event shall the commencement or successful completion of syndication of the
Tranche A Term Facility or Tranche B-2 Term Facility (as applicable) constitute
a condition to the availability of the Tranche A Term Facility or Tranche B-2
Term Facility (as applicable) on the 2015 Closing Date. Notwithstanding anything
else to the contrary herein, GS Bank shall be permitted to assign its
commitments and agreements hereunder, in whole or in part, to any of its
affiliates, provided that, with respect to such commitments and agreements, any
assignments thereof to an affiliate (other than assignments between GS Bank and
Goldman Sachs

 

4

--------------------------------------------------------------------------------


 

Lending Partners LLC) will not relieve GS Bank of any of its commitments and
agreements hereunder unless and until such affiliate shall have funded the
portion of commitment so assigned.  For purposes of this paragraph, “Identified
Syndicatees” shall mean those banks, financial institutions or other
institutional lenders set forth on Annex I to the Fee Letter.  Each Initial
Lender shall be relieved, released or novated from its obligations hereunder
(including its obligation to fund the Tranche A Term Facility or Tranche B-2
Term Facility (as applicable) during the Certain Funds Period) in connection
with any syndication and assignment of the Tranche A Term Commitments or Tranche
B-2 Term Commitments (as applicable) to an Identified Syndicatee, and you agree
to take all actions as may be reasonably requested by the Initial Lenders and
that are required hereunder or under the Credit Agreement in connection
therewith.

 

You agree to use your commercially reasonable efforts to cooperate and to cause
the Target to cooperate with the Commitment Parties in connection with (i) the
preparation of one or more customary information packages regarding the
business, operations and financial projections of the Company and the Target
(collectively, the “Confidential Information Memorandum”), including, without
limitation, all information relating to the transactions contemplated hereunder
(including, without limitation, the 2015 Transactions) prepared by or on behalf
of the Company or the Target deemed reasonably necessary by the Lead Arrangers
to complete the syndication of the Tranche A Term Facility or Tranche B-2 Term
Facility (as applicable) and will use commercially reasonable efforts to confirm
or obtain, promptly after the date hereof and in any event no later than 30 days
after the date hereof, (a) unless a public corporate family rating is not
available as a result of indebtedness of the Company receiving an Investment
Grade rating, a public corporate family rating from Moody’s Investors
Service, Inc. (“Moody’s”) for the Company, (b) unless a public corporate credit
rating is not available as a result of indebtedness of the Company receiving an
Investment Grade rating, a public corporate credit rating from Standard & Poor’s
Ratings Group, a division of The McGraw Hill Corporation (“S&P”) for the Company
and (c) a public credit rating for the Tranche A Term Facility or the Tranche
B-2 Term Facility, as applicable (it being understood that you will only be
required to use commercially reasonable efforts to obtain a rating for the
Tranche B-2 Term Facility pursuant to this sub-paragraph (c) if the consent
solicitation in respect of the Second Amendment is not successful) from each of
Moody’s and S&P, and (ii) the presentation of one or more information packages
reasonably acceptable in customary format and content to the Commitment Parties
(collectively, the “Lender Presentation”) in no more than 2 meetings and other
communications with prospective Lenders or agents in connection with the
syndication of the Tranche A Term Facility or Tranche B-2 Term Facility (as
applicable) (including, without limitation, direct contact between senior
management and representatives, with appropriate seniority and expertise, of the
Company with prospective Lenders and your using commercially reasonable efforts
to cause direct contact between senior management and representatives, with
appropriate seniority and expertise, of the Target with prospective Lenders, and
participation of such persons in meetings upon reasonable advance notice and at
mutually agreed times).  Notwithstanding anything herein to the contrary, the
Company shall have no obligation to prepare or provide any financial statements
or financial data or information (including pro forma financial statements) with
respect to the Target prepared in accordance with any accounting standard other
than IFRS, including, for the avoidance of doubt, US GAAP.  You agree to use
commercially reasonable efforts to ensure that syndication benefits from your
existing lending and investment banking relationships and to use commercially
reasonable efforts to ensure that syndication benefits from the Target’s
existing relationships.  You will be solely responsible for the contents of any
such Confidential Information Memorandum and Lender Presentation (other than, in
each case, any information contained therein that has been provided for
inclusion therein by the Commitment Parties solely to the extent such
information relates to the Commitment Parties) and all other information,
documentation or materials delivered by you or on your behalf to the Lead
Arrangers in connection therewith (collectively, the “Information”) and you
acknowledge that the Commitment Parties will be using and relying upon the
Information without independent verification thereof.  You agree that

 

5

--------------------------------------------------------------------------------


 

Information regarding the 2015 Transactions, the Tranche A Term Facility, the
Tranche B-2 Term Facility and Information provided by the Company, the Target or
their respective representatives to the Lead Arrangers in connection with the
Tranche A Term Facility or Tranche B-2 Term Facility (as applicable) (including,
without limitation, draft and execution version of the Second Amendment, the
Confidential Information Memorandum, the Lender Presentation and publicly filed
financial statements) may be disseminated to potential Lenders and other persons
through one or more internet sites (including an IntraLinks, SyndTrak or other
electronic workspace (the “Platform”) created for purposes of syndicating the
Tranche A Term Facility or Tranche B-2 Term Facility (as applicable), in
accordance with the Lead Arrangers’ standard syndication practices), and you
acknowledge that neither the Lead Arrangers nor any of their affiliates will be
responsible or liable to you or any other person or entity for damages arising
from the use by others of any Information or other materials obtained on the
Platform, except, in the case of damages to you but not to any other person, to
the extent such damages are found by a final judgment of a court of competent
jurisdiction to arise from the bad faith, gross negligence or willful misconduct
of any Lead Arranger or (i) any of their controlled affiliates, (ii) any of the
respective directors, officers or employees of such Lead Arranger or its
controlled affiliates or (iii) the respective advisors or agents of such Lead
Arranger or its controlled affiliates, in the case of this clause (iii), acting
at the instructions of such Lead Arranger or controlled affiliate.
Notwithstanding anything to the contrary contained in this Commitment Letter or
the Fee Letter or any other letter agreement or undertaking concerning the
financing of the 2015 Transactions to the contrary, neither the obtaining of the
ratings above nor the compliance with any other provision of this paragraph
shall constitute a condition to the commitments hereunder or the funding of the
Tranche A Term Facility during the Certain Funds Period.

 

You acknowledge that certain of the Lenders may be “public side” Lenders (i.e.
Lenders that do not wish to receive material non-public information with respect
to the Company, the Target or their respective affiliates or any of its or their
respective securities) (each, a “Public Lender”).  At the request of the Lead
Arrangers, you agree to prepare an additional version of the Confidential
Information Memorandum and the Lender Presentation to be used by Public Lenders
that does not contain material non-public information concerning the Company,
the Target or their respective affiliates or securities.  It is understood that
in connection with your assistance described above, at the request of the Lead
Arrangers, you will provide, and use commercially reasonable efforts to cause
the Target to provide, authorization letters to the Arrangers authorizing the
distribution of the Information to prospective Lenders containing a
representation to the Lead Arrangers that the public-side version does not
include material non-public information about the Company, the Target or their
respective subsidiaries or securities.  In addition, you will clearly designate
as such all Information provided to the Commitment Parties by or on behalf of
the Company or the Target which is suitable to make available to Public
Lenders.  You acknowledge and agree that the following documents may be
distributed to Public Lenders, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions (provided that such materials have been provided to you for review
a reasonable time prior thereto) that such material should only be distributed
to prospective Lenders that are not Public Lenders:  (a) the Credit Agreement
(as amended by the Second Amendment); (b) administrative materials prepared by
the Lead Arrangers for prospective Lenders (such as a lender meeting invitation,
allocations and funding and closing memoranda); and (c) term sheets and
notification of changes in the terms of the 2015 Facilities.

 

Notwithstanding anything herein to the contrary, all aspects of syndication
shall be conducted in compliance in all material respects with the Takeover
Rules and other applicable law and the requirements of the Takeover Panel and
the Company shall have no obligation under this Section 3 to the extent the
Company’s conduct hereunder or pursuant hereto would result in violation of the
Takeover Rules and other applicable law or be contrary to the requirements of
the Takeover Panel.

 

6

--------------------------------------------------------------------------------


 

4.                                      Information.

 

You represent and warrant that (i) all written Information (other than financial
projections and information of a general economic or industry nature) provided
directly or indirectly by the Company to the Commitment Parties in connection
with the transactions contemplated hereunder and in connection with the
Amendments is and will be, when furnished and when taken as a whole and giving
effect to all supplements and updates thereto, complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they were made, not
materially misleading and (ii) the financial projections that have been or will
be made available to the Commitment Parties in connection with the transactions
contemplated hereunder by or on behalf of the Company have been and will be
prepared in good faith based upon assumptions that are believed by the preparer
thereof to be reasonable at the time such financial projections are furnished to
the Commitment Parties, it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material.  You
agree that if at any time prior to the Successful Syndication of the Tranche A
Term Facility or Tranche B-2 Term Facility (as applicable), you become aware
that any of the representations in the preceding sentence would be incorrect in
any material respect if the Information and financial projections were being
furnished, and such representations were being made, at such time, then you will
promptly supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances.

 

5.                                      Indemnification and Related Matters.

 

In connection with arrangements such as this, it is the Commitment Parties’
policy to receive indemnification.  You agree to the provisions with respect to
our indemnity and other matters set forth in Annex A, which is incorporated by
reference into this Commitment Letter.

 

6.                                      Assignments; Amendments.

 

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
Commitment Parties and the other parties hereto and, except as set forth in
Annex A hereto, is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto.  Each of the
Commitment Parties, after consultation with you, may assign its commitments and
agreements hereunder, in whole or in part, to any of its affiliates (provided
that such affiliates agree to abide by the confidentiality provisions of
Section 7 of this Commitment Letter) and subject to your consent (other than in
the case of assignments to Identified Syndicates), to any other Lender prior to
the 2015 Closing Date.  Neither this Commitment Letter nor the Fee Letter may be
amended or any term or provision hereof or thereof waived or otherwise modified
except by an instrument in writing signed by each of the parties hereto or
thereto, as applicable, and any term or provision hereof or thereof may be
amended or waived only by a written agreement executed and delivered by all
parties hereto or thereto.

 

7.                                      Confidentiality.

 

Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Company and may not be disclosed to any third party or circulated or referred to
publicly without our prior written consent (not to be unreasonably withheld or
delayed); provided that we hereby consent to your disclosure of (i) this
Commitment Letter, the Fee Letter (solely with respect to any

 

7

--------------------------------------------------------------------------------


 

disclosure to the Target, on a redacted basis reasonably satisfactory to the
Lead Arrangers) and such communications and discussions to the Company’s and the
Target’s respective officers, directors, employees, agents, accountants, legal
counsel and other advisors, in each case who are directly involved in the
consideration of the Tranche A Term Facility or the 2015 Transactions and who
have been informed by you of the confidential nature of such advice and the
Commitment Letter and Fee Letter and who have agreed to treat such information
confidentially, (ii) this Commitment Letter, the Fee Letter (but not disclosure
publicly except as required by the Takeover Rules or as required by the Takeover
Panel) and such communications and discussions to the Takeover Panel and as
otherwise required by applicable law, rule or regulation (including the Takeover
Rules and as required by the Takeover Panel) or compulsory legal process (in
which case you agree to inform us promptly thereof to the extent not prohibited
by law), (iii) the information contained in Annex B to Moody’s and S&P,
(iv) this Commitment Letter (but not the Fee Letter) to the extent that
information contained herein becomes publicly available other than by reason of
improper disclosure by you in violation of any confidentiality obligations
hereunder, (v) after your acceptance hereof, this Commitment Letter in filings
with the SEC and other applicable regulatory authorities and stock exchanges,
(vi) this Commitment Letter, the Fee Letter and such communications and
discussions for purposes of enforcing your rights hereunder or under the Fee
Letter, (vii) the Commitment Letter and such communications and discussions to
potential or prospective Lenders, and (viii) fees contained in the Fee Letter as
part of a generic disclosure of aggregate sources and uses related to fee
amounts to the extent customary or required in marketing materials, the
Confidential Information Memorandum or public filings.  Other than with respect
to your obligation in respect of the Fee Letter under this provision, your
obligation under this provision shall remain in effect until the earlier of
(i) two years from the date hereof and (ii) the date the Second Amendment
becomes effective, at which time any confidentiality undertaking in the Second
Amendment shall supersede this provision to the extent covered thereby.

 

Each Commitment Party agrees that it will treat as confidential all information
provided to it hereunder by or on behalf of you or any of your subsidiaries or
affiliates; provided that nothing herein will prevent any Commitment Party from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such person agrees (except with respect to any routine or ordinary course
audit or examination conducted by bank accountants or any governmental bank
regulatory authority exercising examination or regulatory authority) to inform
you promptly and, if practicable, in advance thereof to the extent not
prohibited by law), (b) upon the request or demand of any regulatory authority
having jurisdiction over such person or any of its affiliates, (c) to the extent
that such information is publicly available or becomes publicly available other
than in violation of this paragraph, (d) to such person’s affiliates and such
person’s and its affiliates’ respective officers, directors, partners,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information and on a confidential basis, (e) to potential and
prospective Lenders, participants and any direct or indirect contractual
counterparties to any swap or derivative transaction relating to the Company and
its obligations under the Tranche A Term Facility or Tranche B-2 Term Facility
(as applicable), in each case, who agree to be bound by similar confidentiality
provisions (including, for the avoidance of doubt, by means of a customary
click-through or otherwise) (and, in each case, other than to a Disqualified
Lender), (f) to Moody’s and S&P; provided that such information is limited to
Annex B and is supplied only on a confidential basis after consultation with
you, (g) for purposes of enforcing its rights hereunder and under the Fee Letter
and establishing a “due diligence” defense, (h) to the extent that such
information is received by a Commitment Party from a third party that is not to
such Commitment Party’s knowledge subject to confidentiality obligations or
(i) to the extent that such information is independently developed by the
Commitment Parties, in each case of clauses (c), (d), (e), (f), (h) and
(i) above, if and to the extent in compliance with the Takeover Rules and other
applicable provisions of law and the requirements of the Takeover Panel.  Each
Commitment Party’s obligation under this provision shall remain in effect until
the earlier of (i) two years from the date hereof and (ii) the date the Second
Amendment becomes effective, at which time any confidentiality undertaking in
the Second Amendment shall supersede this provision to the extent covered
thereby.

 

8

--------------------------------------------------------------------------------


 

8.                                      Absence of Fiduciary Relationship;
Affiliates; Etc.

 

As you know, each Commitment Party, together with its respective affiliates
(each collectively, a “Commitment Party Group”), is a full service financial
services firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals.  In the ordinary course of these activities, each
Commitment Party Group may make or hold a broad array of investments and
actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including bank loans) for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities and/or instruments.  Such investment and other
activities may involve securities and instruments of you, as well as of other
entities and persons and their affiliates which may (i) be involved in
transactions arising from or relating to the engagement contemplated by this
Commitment Letter, (ii) be customers or competitors of you, or (iii) have other
relationships with you.  In addition, each Commitment Party Group may provide
investment banking, underwriting and financial advisory services to such other
entities and persons.  Each Commitment Party Group may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in your securities or those of
such other entities.  The transactions contemplated by this Commitment Letter
may have a direct or indirect impact on the investments, securities or
instruments referred to in this paragraph.  Although each Commitment Party Group
in the course of such other activities and relationships may acquire information
about the transaction contemplated by this Commitment Letter or other entities
and persons which may be the subject of the transactions contemplated by this
Commitment Letter, no Commitment Party Group shall have any obligation to
disclose such information, or the fact that such Commitment Party Group is in
possession of such information, to you or to use such information on the
Company’s behalf.

 

Consistent with their respective policies to hold in confidence the affairs of
its customers, no Commitment Party Group will furnish confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter to any other companies, or use such information in connection with the
performance by such Commitment Party Group of services for any other companies. 
Furthermore, you acknowledge that no Commitment Party Group and none of their
respective affiliates has an obligation to use in connection with the
transactions contemplated by this Commitment Letter, or to furnish to you,
confidential information obtained or that may be obtained by them from any other
person.

 

Each Commitment Party Group may have economic interests that conflict with
yours, or those of your equity holders and/or affiliates.  You agree that each
Commitment Party Group will act under this Commitment Letter as an independent
contractor and that nothing in this Commitment Letter or the Fee Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Commitment Party Group and you or your equity
holders or affiliates.  You acknowledge and agree that the transactions
contemplated by this Commitment Letter and the Fee Letter in respect of the 2015
Financing (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Commitment
Party Groups, on the one hand, and you on the other, and in connection therewith
and with the process leading thereto, (i) no Commitment Party Group has assumed
an advisory or fiduciary responsibility in favor of you or your equity holders
or

 

9

--------------------------------------------------------------------------------


 

affiliates with respect to the financing transactions contemplated hereby, or in
each case, the exercise of rights or remedies with respect thereto or the
process leading thereto (irrespective of whether such Commitment Party has
advised, is currently advising or will advise you, your equity holders or your
affiliates on other matters) or any other obligation to you except the
obligations expressly set forth in this Commitment Letter and the Fee Letter and
(ii) each Commitment Party Group is acting solely as a principal and not as the
agent or fiduciary of you, your management, equity holders, affiliates,
creditors or any other person.  You acknowledge and agree that you have
consulted your own legal and financial advisors to the extent you deemed
appropriate and that you are responsible for making your own independent
judgment with respect to such transactions and the process leading thereto.  You
agree that you will not claim that any Commitment Party Group has rendered
advisory services of any nature or respect, or owes you a fiduciary or similar
duty, in connection with the transactions contemplated by this Commitment Letter
and the Fee Letter in respect of the 2015 Financing (including the exercise of
rights and remedies hereunder and thereunder) or the process leading thereto.

 

The Borrower acknowledges that currently (i) Bank of America is acting as
administrative agent under the Credit Agreement, and (ii) each of Bank of
America and GS Bank are acting as a lender under the Credit Agreement and the
Borrower’s and its affiliates’ rights and obligations under any other agreement
with the Commitment Parties or any of their respective affiliates (including the
Credit Agreement) that currently or hereafter may exist are, and shall be,
separate and distinct from the rights and obligations of such parties pursuant
to this Commitment Letter. None of such rights and obligations under such other
agreements shall be affected by the Commitment Parties’ performance or lack of
performance of services hereunder.

 

As you know, an affiliate of GS Bank and an affiliate of Bank of America have
been retained by the Company (or one of its affiliates) as financial advisor and
M&A advisor respectively (in such capacity, the “Transaction Advisors”) in
connection with the 2015 Acquisition. The Company agrees to such retention, and
further agrees not to assert any claim you might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Transaction Advisors or GS Bank or Bank
of America and/or their affiliates for arranging or providing, or contemplating
arranging or providing, financing for a competing bidder and, on the other hand,
our and our affiliates’ relationships with you as described and referred to
herein. Each party hereto (i) acknowledges the retention of the Transaction
Advisors to the Company in connection with the 2015 Acquisition and
(ii) acknowledges that such relationships do not create any fiduciary duties or
fiduciary responsibilities to such Commitment Party on the part of GS Bank, Bank
of America or their respective affiliates.

 

In addition, each Commitment Party may employ the services of its affiliates in
providing services and/or performing their obligations hereunder and may
exchange with such affiliates information concerning you and other companies
that may be the subject of this arrangement, and such affiliates will be
entitled to the benefits afforded to the Commitment Parties hereunder.

 

In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice.  Notwithstanding anything herein to the contrary, you (and
each of your employees, representatives and other agents) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of the 2015 Facilities and all materials of any kind (including
opinions or other tax analyses) that are provided to you relating to such tax
treatment and tax structure.  However, any information relating to the tax
treatment or tax structure will remain subject to the confidentiality provisions
hereof (and the foregoing sentence will not apply) to the extent reasonably
necessary to enable the parties hereto, their respective affiliates, and their
respective affiliates’ directors and employees to comply with applicable
securities laws.  For this purpose, “tax treatment” means U.S. federal, state or
local income tax treatment, and “tax structure” is limited to any facts relevant
to the U.S. federal income tax treatment of the transactions contemplated by
this Commitment Letter but does not include information relating to the identity
of the parties hereto or any of their respective affiliates.

 

11

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

Each Commitment Party’s commitments and agreements hereunder will terminate at
12:01 am, New York City time, on the day immediately following the last day of
the Certain Funds Period.  Subject to the last sentence of this paragraph and
the terms of the Fee Letter, you may terminate this Commitment Letter and/or
each Commitment Party’s commitments hereunder.  Upon the Tranche A Term Facility
Effective Date each Commitment Party’s Tranche B-2 Term Commitment shall become,
in an equal aggregate amount, its Tranche A Term Commitment under the Second
Amendment.

 

The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 hereof will remain in full force and effect regardless
of whether the Second Amendment is executed and delivered.  The provisions set
forth under Sections 5 (including Annex A), 7 and 8 hereof, and the fee and
expense reimbursement provisions of the Fee Letter will remain in full force and
effect notwithstanding the expiration or termination of this Commitment Letter
or the Commitment Parties’ commitments and agreements hereunder; provided that
such provisions relating to indemnification and reimbursement shall terminate
and be superseded by the terms of the Credit Agreement to the extent covered
thereby and to the extent the Second Amendment becomes effective.

 

Each of the parties hereto agrees that each of this Commitment Letter and the
Fee Letter is a binding and enforceable agreement (subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization and other similar
laws relating to or affecting creditors’ rights generally and general principles
of equity (whether considered in a proceeding in equity or law)) with respect to
the subject matter contained herein and therein, including an agreement to
prepare and negotiate in good faith the Amendments in a manner consistent with
this Commitment Letter, it being acknowledged and agreed that the funding of the
Tranche A Term Facility is subject to the conditions precedent in Section 2
above and the conditions set forth in Annex B under the heading titled
“Conditions Precedent to Initial Borrowing.”

 

Each party hereto agrees for itself and its affiliates that any suit or
proceeding arising in respect to this Commitment Letter or the Commitment
Parties’ commitments or agreements hereunder or the Fee Letter will be tried
exclusively in the U.S. District Court for the Southern District of New York or,
if that court does not have subject matter jurisdiction, in any state or federal
court located in the Borough of Manhattan in the City of New York, and each
party hereto agrees to submit to the exclusive jurisdiction of, and to venue in,
such court.  ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY ACTION OR PROCEEDING
ARISING IN CONNECTION WITH OR AS A RESULT OF EITHER THE COMMITMENT PARTIES’
COMMITMENTS OR AGREEMENTS OR ANY MATTER REFERRED TO IN THIS COMMITMENT LETTER OR
THE FEE LETTER IS HEREBY WAIVED BY THE PARTIES HERETO.  THIS COMMITMENT LETTER
AND THE FEE LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS.

 

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) the Commitment Parties and each Lender may be
required to obtain, verify and record information that identifies the Borrower
and each of the Guarantors, which information includes the name and address of
the Borrower and each of the Guarantors and other information that will allow
the Commitment Parties and each Lender to identify the Borrower and each of the
Guarantors in accordance with the Patriot Act.  This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each Lender.

 

12

--------------------------------------------------------------------------------


 

This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement.  Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in “pdf” or “tif” format) will be effective as delivery of a
manually executed counterpart hereof.  This Commitment Letter and the Fee Letter
are the only agreements that have been entered into among the parties hereto
with respect to the 2015 Facilities and set forth the entire understanding of
the parties with respect thereto and supersede any prior written or oral
agreements among the parties hereto with respect to the 2015 Facilities.

 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter on or before the close of business on November 2, 2015, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us.  If the Commitment Letter and Fee Letter have not been signed and returned
as described in the preceding sentence by such date, this offer will terminate
on such date.  We look forward to working with you on this transaction.

 

 

Very truly yours,

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Sanjay Rijhwani

 

 

Name: Sanjay Rijhwani

 

 

Title: Director

 

[Signature Page to Shamrock Commitment Letter]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

By:

/s/ Robert Ehudin

 

 

Name: Robert Ehudin

 

 

Title: Authorized Signatory

 

[Signature Page to Shamrock Commitment Letter]

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED AS OF THE DATE FIRST WRITTEN ABOVE:

 

 

ACTIVISION BLIZZARD, INC.

 

By:

/s/ Christopher B. Walther

 

 

Name: Christopher B. Walther

 

Title: Chief Legal Officer

 

[Signature Page to Shamrock Commitment Letter]

 

--------------------------------------------------------------------------------


 

Annex A

 

In the event that any Commitment Party (other than in its capacity as a
Transaction Advisor) becomes involved in any capacity in any action, proceeding
or investigation brought by or against any person, including shareholders,
partners, members or other equity holders of the Company in connection with or
as a result of either this arrangement or any other matter referred to in this
Commitment Letter or the Fee Letter (together, the “Letters”), the Company
agrees to reimburse such Commitment Party for its reasonable and documented
out-of-pocket legal and other expenses (including the cost of any investigation
and preparation) incurred in connection therewith.  The Company also agrees to
indemnify and hold each Commitment Party (but excluding any Commitment Party in
its capacity, if applicable, as a Transaction Adviser and any Related Person (as
defined below) of such Transaction Adviser in such capacity harmless against any
and all losses, claims, damages or liabilities of any such person in connection
with or as a result of the transactions contemplated by this Commitment Letter
(whether or not such investigation, litigation, claim or proceeding is brought
by you, your equity holders or creditors or an indemnified party and whether or
not any such indemnified party is otherwise a party thereto), except to the
extent that such loss, claim, damage or liability (x) has been found by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from (i) the bad faith, gross negligence or willful misconduct of such
Commitment Party in performing the services that are subject of the Letters or
(ii) a material breach of the obligations of such Commitment Party under the
Letters or (y) has resulted from any dispute solely among the Commitment Parties
other than claims against any Commitment Party in its capacity or fulfilling its
role as an agent or arranger or any similar role under the Letters or the
Tranche A Term Facility and other than any claims arising out of any act or
omission on the part of the Company or its affiliates, provided, however, that
notwithstanding anything to the contrary provided herein, in no event shall
(x) the Company have any liability for any indirect, consequential, special or
punitive damages in connection with or as a result of the Company’s activities
related to the Letters (except to the extent such indirect, consequential,
special or punitive damages are included in any third party claim in connection
with which such indemnified party is entitled to indemnification hereunder) and
(y) the Company have any obligations to reimburse or indemnify any indemnified
party for its out-of-pocket legal expenses other than the reasonable, documented
fees, charges and disbursements of a single counsel for all indemnified parties,
selected by the Commitment Parties, and of such single special counsel and local
counsel in each relevant jurisdiction for all indemnified parties as the
Commitment Parties may deem appropriate in their good faith discretion, except
that if any indemnified party reasonably concludes that its interests conflict
with those of another indemnified party and notifies the Company of such
conflict, the Company shall be responsible for the reasonable documented fees,
charges and disbursements of one separate counsel (and special and local
counsel) for all such conflicted indemnified parties.  You acknowledge that we
may receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto. The reimbursement, indemnity and contribution
obligations of the Company under this paragraph will be in addition to any
liability which the Company may otherwise have, will extend upon the same terms
and conditions to any affiliate of a Commitment Party (other than any
Transaction Adviser in its capacity as such and any Related Person of such
Transaction Adviser in such capacity) and the partners, members, directors,
agents, employees and controlling persons (if any), as the case may be, of such
Commitment Party (in its capacity as a Commitment Party) and any such affiliate
(collectively with the Commitment Parties (but in all cases excluding any
Transaction Adviser in its capacity as such and any Related Person of such
Transaction Adviser in such capacity), an “indemnified party”), and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company, each Commitment Party, any such
affiliate and any such person.  The Company also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability based on its or
their

 

1

--------------------------------------------------------------------------------


 

exclusive or contributory negligence or otherwise to the Company or any person
asserting claims on behalf of or in right of the Company or any other person in
connection with or as a result of either this arrangement or any other matter
referred to in the Letters, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Company or any of its and their
respective affiliates, shareholders, partners, members or other equity holders
have been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the bad faith, gross negligence or willful
misconduct of such indemnified party in performing the services that are the
subject of the Letters; provided, however, that in no event will such
indemnified party or such other parties have any liability for any indirect,
consequential, special or punitive damages in connection with or as a result of
such indemnified party’s or such other parties’ activities related to the
Letters.

 

The Company will not be required to indemnify any indemnified party for any
amount paid or payable by such indemnified party in the settlement of any
action, proceeding or investigation without the Company’s consent, which consent
will not be unreasonably withheld or delayed; provided, that the foregoing
indemnity will apply to any such settlement in the event that the Company was
offered the ability to assume the defense of the action that was the subject
matter of such settlement and elected not to so assume. The provisions of this
Annex A will survive any termination or completion of the arrangement provided
by the Letters.

 

For the purpose of this Annex A, a “Related Person” of a Transaction Adviser
means its affiliates and controlling persons and any of its or their respective
officers, directors, employees, agents, partners, members and successors.

 

2

--------------------------------------------------------------------------------


 

Annex B

 

Summary of the Tranche A Term Facility

 

This Summary outlines certain terms of the Tranche A Term Facility referred to
in the Commitment Letter, of which this Annex B is a part.  Certain capitalized
terms used herein are defined in the Commitment Letter.

 

Borrower:

Activision Blizzard, Inc. (the “Borrower”).

 

 

Joint Lead Arrangers and

 

Joint Bookrunners:

Bank of America, N.A. (“Bank of America”) (or any of its designated affiliates)
and Goldman Sachs Bank USA (“GS Bank”), in each case in its capacity as Joint
Lead Arranger and Joint Bookrunner (collectively, the “Lead Arrangers”).

 

 

Syndication Agent:

One or more banks agreed by us and you, who shall perform the duties customarily
associated with such role.

 

 

Administrative Agent:

Bank of America, in its capacity as sole and exclusive administrative agent and
collateral agent (the “Administrative Agent”).

 

 

Lenders:

Bank of America, GS Bank and/or other financial institutions selected by the
Lead Arrangers in consultation with and reasonably acceptable to the Borrower
(each, a “Lender” and, collectively, the “Lenders”).

 

 

Tranche A Term Facility:

A senior secured term loan “A” facility in an aggregate principal amount up to
the maximum amount permitted under the Credit Agreement (as amended by the
Second Amendment) but in any event not to exceed $2,300 million (the “Tranche A
Term Facility”; the loans thereunder, the “Tranche A Term Loans”; the Lenders
thereunder, the “Tranche A Term Lenders”).

 

 

Incremental Facilities:

Same as Tranche B-2 Term Facility.

 

 

Use of Proceeds:

Same as Tranche B-2 Term Facility.

 

 

Availability:

Same as Tranche B-2 Term Facility.

 

 

Interest Rates and Fees:

As set forth on Exhibit I to this Annex B.

 

 

Default Rate:

Same as Tranche B-2 Term Facility.

 

 

Final Maturity and Amortization:

The Tranche A Term Facility will mature on October 11, 2020 and, commencing with
the first full fiscal quarter after the 2015 Closing Date, will amortize in the
following aggregate annual amounts (in equal quarterly installments):

 

 

 

Year

 

Percentage of the original principal amount

 

 

1

 

2.50

%

 

2

 

2.50

%

 

3

 

2.50

%

 

4

 

5.00

%

 

5

 

12.5

%

 

 

 

with the balance payable on the date of maturity for the Tranche A Term
Facility; provided, that the Credit Agreement shall provide the right of
individual Tranche A Term Lenders to agree to extend the maturity of their
Tranche A Term Loans upon the request of the Borrower and without the consent of
any other Lender (as set forth in the Credit Agreement).

 

1

--------------------------------------------------------------------------------


 

Guarantees:

Same as Tranche B-2 Term Facility.

 

 

Unrestricted Subsidiaries:

Same as Tranche B-2 Term Facility.

 

 

Security:

Same as Tranche B-2 Term Facility. Security shall be automatically suspended
(the “Security Suspension”) if and for so long as (i) the initial Term Loan
Facility is repaid in full (and not refunded or replaced with any secured “Term
B” facilities or other secured indebtedness), (ii) the Borrower has no other
secured indebtedness for borrowed money (other than that permitted by
Section 7.01 of the Credit Agreement (other than sub-sections (6) (but solely
with respect to Indebtedness incurred under Section 7.02(b)(11) of the Credit
Agreement), (27) and (28) of Section 7.01 of the Credit Agreement)) (this
subparagraph (ii) being the “Limited Collateral Release Condition”) and
(iii) the Borrower shall have an Investment Grade Rating from one of either
Moody’s or S&P or a corporate credit rating or corporate family rating of the
Borrower is not available as a result of indebtedness of the Borrower receiving
an Investment Grade rating; provided that if the Limited Collateral Release
Condition is no longer satisfied at any time, the security shall be promptly
reinstated within a timeframe to be agreed.

 

 

Mandatory Prepayments:

Same as Tranche B-2 Term Facility.

 

 

Voluntary Prepayments:

Voluntary prepayments of borrowings under the Tranche A Term Facility will be
permitted at any time without premium or penalty, but otherwise on the same
terms and conditions as the Tranche B-2 Term Facility.

 

 

Documentation:

Credit Agreement, as amended by the Second Amendment and as the same may be
further amended, supplemented, waived or otherwise modified from time to time.

 

 

Conditions Precedent to

 

Initial Borrowing of:

Same as Tranche B-2 Term Facility.

 

2

--------------------------------------------------------------------------------


 

Conditions Precedent to

 

All Subsequent Borrowings:

Same as Tranche B-2 Term Facility.

 

 

Representations and Warranties:

Same as Tranche B-2 Term Facility.

 

 

Affirmative Covenants:

Same as Tranche B-2 Term Facility.

 

 

Negative Covenants:

Same as Tranche B-2 Term Facility.

 

 

Financial Covenants:

A maximum Consolidated Total Net Debt Ratio.

 

 

 

The Financial Covenant (x) will be tested quarterly commencing with the first
full fiscal quarter to occur after the 2015 Closing Date and (y) will be set at
the level of 4.00:1.00, with a step-down in the 6th full fiscal quarter
following the 2015 Closing Date to 3.50:1.00, provided that if the Security
Suspension occurs prior to the date 18 months after the 2015 Closing Date, the
step-down to 3.50:1.00 will be effective from the next fiscal quarter to
commence after the later of (i) the 4th full fiscal quarter following the 2015
Closing Date and (ii) the date the Security Suspension occurs.

 

 

 

“EBITDA” and “Consolidated Total Net Debt” shall be as defined in the Credit
Agreement.

 

 

Events of Default:

Same as Tranche B-2 Term Facility and, in addition, violation of the Financial
Covenant.

 

 

 

(x) Only Lenders holding at least a majority of the Tranche A Term Commitments
and Tranche A Term Loans (and not, for the avoidance of doubt, any other
Lenders) shall have the ability to (and be required in order to) amend the
Financial Covenant and waive a breach of the Financial Covenant, and (y) a
breach of the Financial Covenant shall not constitute an event of default with
respect to other Facilities under the Credit Agreement or trigger a
cross-default under other Facilities under the Credit Agreement until the date
on which Tranche A Term Loans have been accelerated and/or the Tranche A Term
Commitments (if any) have been terminated, in each case, by the Tranche A Term
Lenders in accordance with the terms of the Tranche A Term Facility.

 

 

Voting:

Same as Tranche B-2 Term Facility.

 

 

Cost and Yield Protection:

Same as Tranche B-2 Term Facility.

 

 

Assignments and Participations:

Same as Tranche B-2 Term Facility.

 

 

Expenses and Indemnification:

Same as Tranche B-2 Term Facility.

 

 

Governing Law and Forum:

Same as Tranche B-2 Term Facility.

 

3

--------------------------------------------------------------------------------


 

Counsel to the Commitment Parties

Cahill Gordon & Reindel LLP

and Administrative Agent:

and McCann FitzGerald.

 

4

--------------------------------------------------------------------------------


 

 

Exhibit I to Annex B

 

 

Interest Rate:

At the option of the Borrower, initially, LIBOR plus 2.00% or ABR plus 1.00%.
From and after the delivery by the Borrower to the Administrative Agent of
financial statements for the period ending after the first full fiscal quarter
following the 2015 Closing Date, the interest rate under the Tranche A Term
Facility shall be as follows:

 

 

 

 

 

Consolidated Total 
Net Debt Ratio

 

LIBOR Rate

 

ABR Rate

 

> 3.00:1.00

 

L + 225 bps

 

ABR + 125 bps

 

> 2.00:1.00

 

L + 200 bps

 

ABR + 100 bps

 

> 1.75:1.00

 

L + 175 bps

 

ABR + 75 bps

 

< 1.75:1.00

 

L + 150  bps

 

ABR + 50 bps

 

 

 

 

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 12 months or a shorter period) for LIBOR borrowings.

 

 

 

Calculation of interest shall be same as the Tranche B-2 Term Facility.

 

 

 

ABR and LIBOR are same as the Tranche B-2 Term Facility, but without taking
account of any applicable floor; provided that if LIBOR is less than 0%, it
shall be deemed to be 0%.

 

5

--------------------------------------------------------------------------------